Paterson, J.,
delivered the following dissenting opinion:
In my opinion, the appellant is entitled to relief. The case is very exceptional. I am satisfied the court has jurisdiction, and also of the existence of the letter on which the claim is based. It is clear to what the contents related, and that it was destroyed after the death of the testator. His intent should be fulfilled, and this court should see that done, if possible. The appeal should be sustained on the broad, equitable ground of preventing a failure of justice. A remedy for every wrong should be sought by a judicial tribunal. A rule refusing jurisdiction as against a foreign administrator, savors too much of technicality. *281Nothing of that kind should prevent an effort to ascertain the trust fund created by the will.
For affirmance — The Chief-Justice, Depue, Van Syckel, Soudder, Knapp, Reed, Magie, Parker, Whitaker, Clement, Cole — 11.
For reversal — Dixon, Paterson — 2.